By the Court.
Where a party imprisoned by virtue of a mittimus, in due form of law, issued by a justice of the’peace, is brought before the probate judge upon habeas corpus, and in pursuance of the order of such judge enters into a recognizance for his appcar.ance in the court of common pleas, such recognizance is not invalidated by showing that the justice of the peace did not “inquire into the case” by examination of witnesses, but that the defendant “waived an examination.”

Motion overruled.